Order of the County Court of Nassau county granting summary judgment, and'judgment entered thereon, reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, upon the ground that there are two issues of fact to be tried: (1) Whether the agreement was that plaintiff, as a part of his services, was to procure the title policy, and (2) whether the acts and conduct of the parties constituted an account stated. Kapper, Hagarty, Seeger, Carswell and Scudder, JJ., concur.